Citation Nr: 1718102	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-12 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a left knee disorder.

3. Entitlement to an initial compensable disability rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and brother-in-law



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2015, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

In December 2015, the Board remanded these matters for further development.


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran's right knee disorder manifested during service or within one year of service, or that it is related to an event, injury, or disease in service.

2. The preponderance of the evidence is against a finding that the Veteran's left knee disorder manifested during service or within one year of service, or that it is related to an event, injury, or disease in service.

3. The Veteran's service-connected left ear hearing loss has not been manifested by hearing acuity worse than Level I.



CONCLUSIONS OF LAW

1. Service connection for a right knee disorder is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2. Service connection for a left knee disorder is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3. The criteria for an initial compensable disability rating for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements have been met with regard to these claims.  A November 2009 letter notified the Veteran of the information needed to substantiate and complete his claims for service connection, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued this notification letter prior to the adjudication of the issue, the notice was timely.


As the April 2012 rating decision on appeal granted service connection for left ear hearing loss and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The November 2009 letter provided notice on the "downstream" issues of disability ratings and effective dates, prior to the April 2012 rating decision on appeal.  38 U.S.C.A. § 7105 (West 2014); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been secured.  The Veteran has not identified any additional records that could be used to support these claims.

The Veteran was provided several VA examinations in connection with these claims.  The Board finds the examination reports contain adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  As well, the Board finds that the February 2016 VA examinations substantially complied with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998).

No additional pertinent evidence has been identified by the Veteran as relevant to the issues adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Service Connection

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303 (b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309 (a), to include arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2016).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran contends he has right and left knee disorders due to service, specifically to encountering rough waves while serving aboard a ship in the Pacific, falling through an open hatch, and carrying supplies and trays of food up and down metal stairs.  See, e.g., March 2011 Notice of Disagreement and September 2013 Statement.

The Veteran's STRs reflect no complaints of knee problems.  On his March 1965 Report of Medical Examination, his lower extremities were noted to be normal.  The Veteran denied arthritis or rheumatism; bone, joint, or other deformity; and lameness on his Report of Medical History.  A September 1966 notation showed a fall that resulted in a laceration of the lower jaw requiring sutures, but not indicating knee complaints.  An April 1967 Report of Medical Examination also noted normal lower extremities, and the Veteran again denied arthritis or rheumatism; bone, joint, or other deformity; and lameness on the Report of Medical History.

A May 2003 private medical record noted a complaint of left knee pain that started approximately one month prior.  An October 2006 private medical record noted a complaint of difficulty walking and bending down on knees that occurred due to a work accident and "over years on knees."  The Veteran indicated he did not know when it occurred.  Clinic notes indicated he worked as an electrician and had aching when kneeling and squatting, at the end of the day, and when walking.  He reported no other history of injury.  These records weigh against the Veteran's current lay statements that the knee disabilities are due to service.

In September 2013 and April 2014 statements, the Veteran reported his knees hurt since he left the service.

During his August 2015 hearing, the Veteran testified that he went to an infirmary in Pearl Harbor when he fell through a floor hatch on a ship and hurt his knees.  He reported he first started getting treatment for his knees in 2006.  His wife testified that she knew the Veteran before his service, and he did not have knee problems at that time.  She testified that she reconnected with him at some point after his service, and when they married in 1979, he had knee problems.  The Veteran's brother-in-law testified that he knew the Veteran since 1968, and he had knee problems during that time.

In an August 2015 opinion, the Veteran's private medical doctor noted his initial knee problems started with an injury on board a ship in 1965.  An October 2015 opinion added that, "[a]s we all know and studies have confirmed, trauma earlier in life can contribute to degenerative changes in the joint."

On February 2016 VA examination, the Veteran's diagnosis was bilateral knee joint osteoarthritis, diagnosed in 2006.  After review of all of the evidence of record, including the Veteran's service records, post-service medical records, and lay statements from various sources, the examiner opined that it was less likely than not (less than 50% probability) that a bilateral knee disorder was incurred in or caused by a claimed in-service injury, event, or illness.  In making this determination, the examiner first addressed the Veteran's private family practice physician's letters, noting that there were no findings in the record of significant trauma to the knees.  The examiner noted that walking up and down ladders, carrying heavy supplies, and functioning as a cook would be less likely than not to cause trauma to the knees in a two-year period.  The examiner opined it was more likely that 40 years of electrical work with kneeling, squatting, and crawling, as well as genetics, would significantly contribute to the development of degenerative joint disease.  The examiner further observed that there were no objective findings of trauma to the knees during active service, and while the Veteran reported he injured his knees during a fall, there was no mention of knee complaints for many years after the fall.  The examiner noted that degenerative joint disease of the knees is a common condition of aging and did not occur in the Veteran earlier than would have been expected.

The Board finds that the evidence of record does not support findings of service connection for right and left knee disorders.

The Veteran's treatment records do not include a diagnosis of arthritis confirmed by X-ray within the first post-service year.  The first indication of any post-service treatment for right and left knee disorders was in 2003 and 2006, so many years after service.

The Board finds the February 2016 VA examiner's opinion to be the most probative evidence of record regarding the relationship between the Veteran's right and left knee disorders and his military service. The examiner expressed familiarity with the record and provided a clear explanation of rationale.  She outlined the Veteran's medical history and opined his right and left knee disorders were related to his many years of work as an electrician and the normal aging process.  She found it less likely than not that the Veteran's right and left knee disorders were related to his service, to include his work aboard a ship, climbing up and down stairs, and his fall down a hatch.  The opinion is fully articulated with clear conclusions based on an accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the provider's expertise or the rationale given.  The Board also finds that the examiner adequately considered the lay evidence of record.  

The Board has considered the lay statements of record attributing right and left knee disorders to service, to include to a fall down an open hatch, but the evidence of record does not show an in-service accident that caused knee injury or any other in-service knee complaints, nor does it demonstrate that the Veteran, his wife, or brother-in-law have the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  That is, here, the question of causation involves a complex medical question, and the Veteran, his wife, and brother-in-law do not have the medical expertise to provide such an opinion.  Therefore, they are not competent to provide an opinion as to the etiology of the Veteran's right and left knee disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374 (Fed. Cir. 2007).  Moreover, the Board does not find the statements regarding right and left knee pain in service and symptoms since service credible, as the statements are inconsistent with the contemporaneous evidence, specifically the April 1967 Reports of Medical Examination and History denying knee problems, the May 2003 private medical record noting that left knee pain started one month prior, and the October 2006 private medical record denying knee injury.

The Board has also considered the Veteran's family practice physician's letters, but does not find them as probative as the February 2016 VA examiner's opinion.  The private opinion was based on the Veteran's own reports of an in-service injury and, again, the Board has found the Veteran's reports not credible.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for right and left knee disorders.  Accordingly, the claims must be denied.

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Ratings for hearing loss are determined by considering the puretone threshold average and speech discrimination percentage scores.  38 C.F.R. § 4.85(b), Table VI.  The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  If impaired hearing is service-connected in only one ear, the percentage evaluation in Table VII is found by assigning the non-service-connected ear a Roman Numeral designation of I.  38 C.F.R. § 4.85(f).

Where there is an exceptional pattern of hearing impairment (defined in 38 C.F.R. § 4.86) the Levels of hearing acuity may be determined based on puretone thresholds alone (under Table VIA).

The Veteran underwent a VA audiological examination in March 2010.  He reported difficulty hearing, especially when his wife was not facing him when she spoke.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
LEFT
5
25
75
75

Speech recognition testing using the Maryland CNC test revealed left ear speech recognition ability of 96 percent.  The Board notes the results provided result in a 0 percent evaluation considering the Roman Numeral designation of I in the left ear.  There is not an exceptional pattern of hearing loss and the right ear is not service connected, nor can be considered in rating purposes considering the findings regarding the service-connected left ear.  See 38 C.F.R. §§ 4.85(f); 3.383.

The Veteran underwent a new VA audiological examination in April 2012.  At that time, the Veteran reported difficulty with communication in social and employment situations.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
LEFT
15
25
70
70

Speech recognition testing using the Maryland CNC test revealed left ear speech recognition ability of 94 percent.  The Board notes the results provided result in a 0 percent evaluation considering the Roman Numeral designation of I in the left ear.  There is not an exceptional pattern of hearing loss and the right ear is not service connected, nor can be considered in rating purposes considering the findings regarding the service-connected left ear.  See 38 C.F.R. §§ 4.85(f); 3.383.

Pursuant to the prior Board remand, the Veteran underwent a new VA audiological examination in February 2016.  The Veteran reported he had difficulty understanding speech when there was background noise.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
LEFT
20
30
75
75

Speech recognition testing using the Maryland CNC test revealed left ear speech recognition ability of 94 percent.  The Board notes the results provided result in a 0 percent evaluation considering the Roman Numeral designation of I in the left ear.  There is not an exceptional pattern of hearing loss and the right ear is not service connected, nor can be considered in rating purposes considering the findings regarding the service-connected left ear.  See 38 C.F.R. §§ 4.85(f); 3.383.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's left ear hearing loss more nearly approximates a compensable rating at any point during the appellate period.  For rating purposes, the hearing loss warrants a Roman Numeral designation of I, and this results in a non-compensable rating.

There is no other medical evidence that provides a basis for rating the Veteran's left ear hearing loss.  There is, therefore, no medical evidence to support a higher rating.  For those reasons, the Board finds that the Veteran's claim for an initial compensable disability rating for left ear hearing loss is not warranted.  The Board also finds that staged ratings are not appropriate.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

An initial compensable disability rating for left ear hearing loss is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


